       Case: 1:19-cr-00132-SL Doc #: 26 Filed: 09/30/19 1 of 2. PageID #: 150




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )   CASE NO.: 1:19-CR-132
                                                      )
                 Plaintiff,                           )   JUDGE SARA LIOI
                                                      )
         v.                                           )
                                                      )
 HARGIS HALL,                                         )   JOINT MOTION TO CONTINUE BOND
                                                      )   HEARING
                 Defendant.                           )


       The parties hereby jointly move the Court to continue the bond hearing set for tomorrow.

Part of the basis for the motion is Defendant’s father’s health condition, and defense counsel is

still in the process of gathering records related to that condition.

       The parties have conferred, and would request that the Court set the hearing for October

23, 2019 (any time other than 1:30pm to 3:00pm) or October 24, 2019, or on a date convenient

for the Court thereafter.

                                                          Respectfully submitted,

                                                          JUSTIN E. HERDMAN
                                                          United States Attorney

                                                By:       /s/ Elliot Morrison
                                                           Elliot Morrison (OH: 0091740)
                                                           Assistant United States Attorney
                                                           United States Court House
                                                           801 West Superior Avenue, Suite 400
                                                           Cleveland, OH 44113
                                                           (216) 622-3919
                                                           (216) 522-7499 (facsimile)
                                                           Elliot.Morrison@usdoj.gov

                                                          and
       Case: 1:19-cr-00132-SL Doc #: 26 Filed: 09/30/19 2 of 2. PageID #: 151




                                                      DEFENDANT

                                                       /s/ Rhonda L. Kotnik
                                                       RHONDA L. KOTNIK (OH: 0077345)
                                                       333 S. Main St Ste 401
                                                       330-253-5533
                                                       rhondalkotnik@gmail.com
                                                       Counsel for Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of September 2019 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Elliot Morrison
                                                      Elliot Morrison
                                                      Assistant U.S. Attorney




                                                 2
